McCulloch, J., (after stating the facts.) The court erred in refusing to give the instruction hereinbefore set forth. It put before the jury a material issue about which the testimony was conflicting. No other instruction was given covering that phase of the case, and the jury were left without any guide in passing upon the issue as to whether appellee had agreed, after she delivered the buggy to appellant, to pay the balance' of the note and the Adams bill within a specified time. A witness (appellant’s secretary) had testified to that fact, and appellant was entitled to have it passed upon by the jury under proper instructions. If those facts were true, and appellee failed to pay within the specified time, appellant had the right, under the reservation of title, to sell the buggy for the payment of its debt. Counsel for appellant assigns error, also, in the refusal of the court to permit them to interrogate appellee, on cross-examination, as to her recent acts, conduct and habits of immorality, for ■the purpose of impeaching her credibility. They had previously asked her the question, “Are you not a kept woman?” to which she replied in the negative. The exception in the record is too general for us to know the precise questions counsel sought the opportunity to ask, or the facts they expected to elicit. Great latitude is allowed in the cross-examination of a witness touching his residence, occupation and habits, so as to reflect light upon his credibility, and specific acts of immorality may be thus elicited which could not be proved by other impeaching witnesses (Hollingsworth v. State, 53 Ark. 387), yet this rule is not without its limitations. The trial court has a discretion as to how far a party may, with propriety, cross-examine a witness in a given case as to acts of immorality, and should not permit any needless or wanton abuse of the privilege. Wilbur v. Newcomb, 16 Mich. 40. For the error in refusing to give instruction number 2 asked by appellant, the judgment is reversed, and the cause remanded for a new trial.